DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 and 19-20 are examined herein.

Election/Restrictions
Applicant’s election without traverse of group I (product, claims 1-15 and 19-20) in the reply filed on 8/30/2021 is acknowledged. In the same reply, claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II (methods), there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “Nutritionally Premium Cola” is capitalized however claims are to be written in a sentence format, therefore the only terms to be capitalized are trademarks or proper nouns.  Claim 12 has a similar problem with the phrase lactic Acid. 
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims depending on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "Premium" in claim 1 is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of how much or what type of greater quality is required of the scope of such a limitation.

Claims 1, 3, 4 and 5 recite the term “natural” in reference to food ingredients in a composition which makes the claims unclear because by definition the term means not made or caused by humankind, however, given said “natural” ingredients are used as ingredients in a food product, they have cause do to humankind, which makes such a claim indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ESS.
ESS: Ethicalsuperstor.com; published at least by Aug. 08, 2017 at https://web.archive.org/web/20170808064358/http://www.ethicalsuperstore.com:80/products/karma-cola/karma-cola---330ml

With regard to the prior art, the term/phrase "natural" encompasses the claimed ingredient types, for example and cola flavoring and any sweetener. 

Independent claim 1
ESS teaches about Karma Cola, a cola beverage composition consisting of:
carbonated water;
organic sugar, a natural sweetener;
kola nut extract, a natural cola flavoring; and 
organic lemon juice (i.e. ascorbic acid); and 
the composition does not include phosphoric acid (see the Ingredients section).



Dependent claims
As for claim 3, ESS provides the use of lemons, which means the type of vitamin C is natural, as claimed.

As for claim 4, ESS teaches the use of natural lemon and natural vanilla, as claimed.

As for claim 5, ESS teaches the use of sugar, as claimed.

As for claim 7, ESS teaches the use of a barley malt extract.  The examiner take Official Notice that malt extracts are similar in shade to caramel colors, and have similar functionality.

As for claim 8, ESS teaches the use of kola nut extract. The examiner take Official Notice that this comprises caffeine, as claimed.

As for claim 12, ESS provides the use of organic lemon juice.  The examiner take Official Notice that this is commonly known to comprise organic citric acid, as claimed.

As for claim 13, ESS teaches the use of lemon juice. The examiner take Official Notice that this is commonly known to comprise multiple vitamins, minerals and fiber. 


As for claim 15, ESS teaches that the composition comprises carbonated water, therefore it is a carbonated soft drink, as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9-11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ESS, as applied to claims 1, 3-5, 7-8, 12-13 and 15 above, further in view of Martyn (2013/0171294).
As for claim 2, ESS does not discuss the claimed amount of vitamin C, between 9 mg to 900 mg per 240 ml (240,000 mg) (between 0.00375 to 0.375 wt%).
Martyn also teaches about nutritional carbonated beverages (ab. 0062-0063) and further provides the use of 60 to 2,000 mg of vitamin C per dose (0107), wherein the dose is noted as 330 ml (0134), which encompasses the claim of between 9 mg to 900 mg per 240 ml. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify carbonated beverage compositions comprising vitamin C, as ESS, to include between 9 mg to 900 mg per 240 ml of vitamin C, as claimed, because Martyn illustrates that the art finds encompassing amounts to be suitable for similar 

As for claims 6, 9-11 and 14, the modified teaching, in Martyn, further provides the use of:
saccharin, aspartame, acesulfame potassium, sucralose, as in claim 6;
sodium/potassium bicarbonate (0062-0063), as in claim 9;
Acacia gum (gum Arabic) (0052, 0097), as in claim 10;
potassium sorbate, as a preservative (0099), as in claim 11; and 
extracts, including rosemary (0071, 0102), cranberry (0075, 0105), cinnamon (0075), soy (0054, 0097), elderberry (0105), kava, ginseng, Echinacea ginko, St. John’s wort, maca (0107), as in claim 14.

As for claim 20, the modified teaching, in Martyn, provides probiotics (ref. clm. 11), as in claim 20.
Further, it would be reasonable to expect that similar compositions function similarly, including: wherein the composition provides benefits of energy (sugar- ESS), antioxidants (vanillin in vanilla, phenolics in kola nut extract- ESS), probiotics (ref. clm. 11-Martyn), and prebiotics (pectin in lemon juice- ESS).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ESS, as applied to claims 1, 3-5, 7-8, 12-13 and 15 above.
As for claims 19, it would be reasonable to expect that similar compositions function similarly, including wherein the composition provides health promotion/risk reduction for healthy aging, weight management, blood sugar health, cholesterol and blood pressure reduction, joint health, immunity health, memory health, and bone health, as in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maltexco: Malt extract: published online as least by Feb. 17, 2015 at: https://web.archive.org/web/20150217011620/http://www.maltexcofood.com/eng/extracto_malta.html

Maltexco: Teaches that barley malt extracts has the property of a caramel color (see Properties).

Salahdeen: Effects of chronic administration of ethanolic extractof kolanut (Cola nitida) and caffeine on vascularfunction; Afr J Med Med Sci. 2014 Mar;43(1):17-27

Salahdeen: Teaches shows the caffeine content of kola nut extract (see Methods).




Penniston:  Quantitative assessment of citric acid in lemon juice,lime juice, and commercially-available fruit juiceproducts; J Endourol 2008 Mar;22(3):567-70.doi: 10.1089/end.2007.0304
 
Penniston: Teaches the citric acid content of lemon juice (see the Results).
Wikipedia: Soft drink; online at least by Jan. 14, 2004 at: https://web.archive.org/web/20040114203539/https://en.wikipedia.org/wiki/Soft_drink

Wiki: Teaches that a soft drink is one that contains carbonated water (see the top). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.\
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793